DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 18 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is U.S. Patent Applications 2016/0378569 (Ristock et al.), 2021/0358488 (Iyer)and U.S. Patent No. 10984034 (Sandland et al.).  However, none of the prior art references teach or disclose alone or in combination the highlighted portions below.
1. A method for interpreting sentiment of a conversation in real-time, the method comprising:
storing a plurality of sentiment signals;
receiving a first portion of the conversation, said conversation being defined as
Conv:={ (U1,R1i), (U2,Re2),.., (Un, Rn) }, where Conv is a conversation, U is an utterance and R is a system response, Ui is the ith utterance, and R; is the ith system response;
for each utterance included in the conversation, determining an utterance sentiment category, said determining comprising:
assigning a sentiment signal to each utterance, said assigned sentiment signal being selected from the plurality of sentiment signals; and
determining an utterance sentiment category for each utterance by executing a multi-class classifier operation on the assigned sentiment signal;
based on the identified utterance sentiment categories, classifying the first portion of the conversation in one of a plurality of conversation sentiment categories using a sequential module; and
outputting a conversation sentiment category that corresponds to the first portion of the conversation.
9, An interactive voice response system for interpreting
sentiment of a conversation in real-time, the interactive
volce response system comprising:
a receiver operable to receive:
a plurality of sentiment signals; and
a first portion of a conversation, said conversation being defined as
Conv:={ (U1,R1i), (U2,Re2),.., (Un, Rn) }, where Conv is a
conversation, U is an utterance and R is a system response, Ui
is the ith utterance, and Ri is the ith system response;
an utterance sentiment category determination module, said utterance sentiment category determination module comprising:
an assignment module, said assignment module operable to assign a subset of the plurality of sentiment signals to each utterance;
a multi-class classifier operation module, said multi-class classifier operation module operable to execute a multi-class classifier operation on each assigned
subset of the plurality of sentiment signals; and

a sub-determination module that determines an utterance sentiment category for each utterance based on the execution of the multi-class classifier operation;
a sequential module operable to determine a conversation sentiment category based on the determined utterance sentiment categories and an order of the utterance
sentiment categories; and
an output module operable to output the conversation sentiment category.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,201,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims only further define the conversation.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to
5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful,
the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
17Jun2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652